 In the Matter of A. S. KREIDER COMPANYandUNITED SHOE WORKERSOF AMERICA, C. I. 0.Case No. 4-R-1659.-Decided March 30,1945Becker cC Ehrgood,byMessrs. Clarence D. Beckerand H.RankBickel, Jr.,of Lebanon, Pa., for the Company.Mr.W. R. Thrasher,of Atlanta, Ga., andMr. Victor Ulivitch,ofPhiladelphia, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Shoe Workers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofA. S. Kreider Company, Lebanon, Pennsylvania, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Eugene M. Purver, Trial Ex-aminer.Said hearing was held at Lebanon, Pennsylvania, on Febru-ary 16, 1945.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYA. S. Kreider Company is a Pennsylvania corporation engaged in'the manufacture of children's shoes at Lebanon, Pennsylvania.TheCompany purchases raw materials valued at about $100,000, annually,80 percent of which is shipped to it from points outside the Common-wealth of Pennsylvania.The Company sells products valued in excess61 N. L. R. B., No. 19.C155 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDof $500,000, annually, 80 percent of which is shipped to points outsidethe Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within the,meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith theCongress of Industrial Organizations,admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including the elevator operator, but excluding cut-ting foreman, stock fitting foreman, bottom and finishing foreman,superintendent, general manager, office manager, production clerks,billing clerk, general office clerk, checking clerk, stenographer, andbookkeeper; constitute an appropriate bargaining unit.The onlyquestion with respect to the unit concerns the stock girl, shippingclerks, fireman, and watchmen.The Company employs three shipping clerks who receive thefinished shoes from the finishing department and put them in binsor assemble them in groups for shipping.The shipping clerks packthe finished shoes into shipping cases, address them, and see that theyare properly shipped out.The Union urges that they be excludedfrom the unit, while the Company took no position with respect tothem.We find that duties of the shipping clerks are closely alignedwith those of the production employees.Accordingly, we shall includethe shipping clerks in the unit.The Company employs three watchmen and one fireman. Thewatchmen are neither armed, uniformed, nor militarized.They makeiThe Field Examiner reported that the Union represented 96 authorization cardsThere are approximately 186 employees In the appropriate unit. A. S. KRIEDERCOMPANY157the rounds of the Company's premises at night and also tend thefurnaces. In addition, they perform maintenance work such as sweep-ing, cleaning and painting.The fireman works only during the dayand when not occupied with tending the furnaces performs generalmaintenance work.The Union urges that the fireman be includedin the unit but that the watchmen be excluded. The Company tookthe position that all four should be treated alike. Inasmuch as thewatchmen perform duties normally performed by watchmen ratherthan those performed by specialized plant protection employees, wefind that the watchmen, as well as the fireman, should be includedin the unit.The Company employs one person classified as a stock girl, whomitwould include in the unit. She operates a calculating machine inthe foreman's office.Her work requires that she circulate throughoutthe plant for the purpose of gathering production figures so that shecan correlate them by means of the calculating machine. It appearsthat her work is purely clerical in nature.We shall exclude her fromthe unit.We find that all production and maintenance employees of the Com-pany, including elevator operator, shipping clerks, watchmen, andthe fireman, but excluding the stock girl, production clerks, billingclerk, general office clerk, checking clerk, stenographer, bookkeeper,cutting foremen, stock fitting foreman, bottom and finishing foreman,superintendent, general manager, office manager, and any other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby639678-45-vol. 61-12 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. S. KreiderCompany, Lebanon, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date' of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedShoe Workers of America, C. I. 0., for the purposes of collective bar-gaining.